In a habeas corpus proceeding seeking a change of custody of the parties’ daughter, the appeal, as limited by the appellant’s brief, is from so much of an order of the Supreme Court, Nassau County (Yachnin, J.), dated October 5, 1987, as denied her request to be represented by her nonattorney husband.
Ordered that the order is affirmed insofar as appealed from, with costs.
New York law prohibits the practice of law in this State on behalf of anyone other than himself or herself by a person who is not an admitted member of the Bar, regardless of the authority purportedly conferred by execution of a power of attorney (Judiciary Law §§478, 484; New York Criminal & *766Civ. Cts. Bar Assn. v Jacoby, 61 NY2d 130, 136). After reviewing the record herein, and particularly in view of the fact that the appellant has previously retained counsel in prior custody proceedings, we agree with the trial court’s conclusion that the appellant’s claim that retaining counsel now would conflict with her religious beliefs does not raise a constitutional issue. Brown, J. P., Kunzeman, Kooper and Balletta, JJ., concur.